COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Carolyn James, Individually and As Next of Friend of Her Mother,
                          Mary Olive Calkins v. Linda Carol Goehrs

Appellate case number:    01-12-00445-CV

Trial court case number: 0875812A

Trial court:              61st District Court of Harris County


The parties are ordered to file a supplemental brief responding to the following questions.

Questions directed to Appellant James:
   1. It is your contention that the trial court lacked jurisdiction because the probate court had
       exclusive jurisdiction?
   2. Do you agree that the trial court should have dismissed the case, even if you disagree
       with the other party on the proper rationale or vehicle for dismissal?

Questions directed to Appellee Ghoers:
   1. Is it your contention that the trial court lacked jurisdiction because James lacked standing
       and, therefore, James’s counterclaims should have been dismissed?
   2. Do you agree that the trial court should have dismissed the case, even if you disagree
       with the other party on the proper rationale or vehicle for dismissal?

Questions for both parties:
   3. If you answered “yes” to both questions addressed to you above, do you contend that the
       proper resolution is a dismissal without prejudice to either party?
   4. Does this Court need to determine the proper basis for dismissal to affirm a dismissal? If
       so, why?

  The briefs may not exceed 5 pages in length. Both parties’ briefs are due no later than
Wednesday, December 11, 2013, at 9:00 A.M.

       Neither party is permitted to file a response to the supplemental brief of the other, absent
leave of court.

       It is ORDERED.
Judge’s signature: /s/ Harvey Brown
                          Acting individually   Acting for the Court


Date: December 9, 2013